Citation Nr: 1117693	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-19 883	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a right knee disability.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION


The Veteran, who is the appellant, served on active duty from October 1971 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The reopened claims of service connection for right and left knee disabilities are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in January 2004, the RO denied the reopened claim of service connection for a right knee disability on the merits; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination by timely filing a substantive appeal after the RO issued the statement of the case.

2.  The additional evidence presented since the rating decision of January 2004, denying the reopened claim of service connection for a right knee disability on the merits, relates to an unestablished fact necessary to substantiate the claim.





3.  In a rating decision in January 2004, the RO denied the reopened claim of service connection for a left knee disability on the merits; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not perfect an appeal of the adverse determination by timely filing a substantive appeal after the RO issued the statement of the case.


4.  The additional evidence presented since the rating decision of January 2004, denying the reopened claim of service connection for a left knee disability on the merits, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The rating decision by the RO in January 2004, denying the reopened claim of service connection for a right knee disability on the merits, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in January 2004 is new and material, and the claim of service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The rating decision by the RO in January 2004, denying the reopened claim of service connection for a left knee disability on the merits, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

4.  The additional evidence presented since the rating decision in January 2004 is new and material, and the claim of service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the reopening of the claims of service connection for right and left knee disabilities, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The pertinent evidence of record and previously considered by the RO in conjunction with the rating decision in January 2004 is summarized as follows:

The service treatment records in October 1976 and in March 1977 show that the Veteran was evaluated by a Medical Board for back problems, feet problems, and a skin condition.  

The Veteran stated that during advanced infantry training, he fell backwards during a road march and hit his back against his field pack, hurting his back, but he had not sought medical care at the time because he was afraid he would be recycled.  The service treatment records do not document any complaint, finding, history, treatment, or diagnosis of an abnormality of either knee.  

After service, VA records first document knee symptoms in February 1996 when the Veteran complained of left knee pain.  In April 1996, the Veteran complained of intermittent left knee pain for several years, and the assessment was degenerative joint disease.  In July 1997 when the Veteran complained of chronic bilateral knee pain.  In September 1997, the assessment was bilateral degenerative joint disease.  In September 1998, the Veteran gave a greater than 10 year history of bilateral knee pain. 

In September 1997, the Veteran filed his initial claim of service connection for a bilateral knee disability. 

On VA examination in June 1999, the Veteran complained of pain in each knee since 1972, when he fell down and bruised his knees, and the knees were cleansed and dressed.  Based on a MRI in 1998, the findings were degenerative joint disease of the right knee and degenerative joint disease of the left knee with a tear of the lateral meniscus and chondromalacia of the patella.  The diagnosis was degenerative joint disease of each knee with evidence of old injury.  

In a rating decision in December 1999, the RO denied service connection for a bilateral knee disability because there was no evidence of a knee injury in service and no evidence linking the post-service degenerative joint disease of either knee to an injury, disease, or event in service. 

On January 20, 2000, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran filed a notice of disagreement. 

VA records show that in October 1999, the Veteran had arthroscopic surgery of the right knee.  

In February 2000, M. A., MD, reported that in 1972 the Veteran injured his knees in a fall and that the Veteran's current knee problems were the result of trauma and aging. 

VA records show that in July 2002, the Veteran had arthroscopic surgery of the left knee.  

On October 25, 2002, the RO furnished the Veteran a statement of the case on the denial of service connection for right and left knee disabilities in the rating decision in December 1999.  




In order to perfect an appeal to the Board, a substantive appeal must be filed within 60 days from the date of mailing of the statement of the case, in this case, by December 25, 2002, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed (December 1999), in this case, by January 20, 2001, whichever period ends later.   38 C.F.R. § 20.302. 

The next correspondence from the Veteran was received in January 2003.  As the correspondence was received more 60 days from the date of mailing of the statement of the case, that is, after December 25, 2002, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed (rating decision of December 1999), that is, after January 20, 2001, the Veteran's correspondence was not timely as a substantive appeal to the rating decision in December 1999.  

Rather the Veteran's correspondence in January 2003 was accepted by the RO as an application to reopen the claims of service connection for right and left knee disabilities.

In a rating decision in January 2004, the RO reopened the claims of service connection for right and left knee disabilities, but denied the claims on the merits.  The RO denied the reopened claims because there was no evidence of a knee injury in service and no evidence linking the post-service right and left knee disabilities to an injury, disease, or event in service. 

On January 15, 2004, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran then filed a notice of disagreement in December 2004.  In his notice of disagreement, the Veteran stated that the statement in the Medical Board report in 1976 that he fell "backward" was incorrect.  He stated that he actually fell forward on his knees and then he rolled onto his back. 



In April 2006, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the Board remanded the claims to reopen so that the RO could furnish the Veteran a statement of the case.  The RO then issued the statement of the case on January 30, 2007.  In the cover letter to the statement of the case with the date of the mailing, the RO notified the Veteran that he must file an appeal within 60 days from the date stamped on the cover letter, January 30, 2007, or the case would be closed.  The RO provided the Veteran the form for filing a substantive appeal to the Board, including instructions for completing the form. 

The additional evidence consisted of private and VA medical records, which are summarized as follows.

In September 2002, according to the Veteran, A. J. D., MD, stated that in 1972 the Veteran, while wearing field gear, fell while carrying another soldier and hurt his knees. 

In December 2002, referring to history provided by A. J. D., MD, A. M. L., MD, stated that since 1972 the Veteran has had bilateral knee pain since the Veteran fell while carrying a full military load and hit his back on his field pack.   

VA records from 2005 to 2006 show that the Veteran was followed for complaints on painful knees.  

In July 2007, in response to the statement of the case, the Veteran filed a substantive appeal.  As the substantive appeal was received more 60 days from the date of mailing of the statement of the case, that is, after March 30, 2007, or beyond the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed (rating decision of January 2004), that is, after January 2005, the Veteran's correspondence was not timely as a substantive appeal to the rating decision in January 2004.  




In October 2007, the RO notified the Veteran that the substantive appeal in July 2007 was not timely filed, following the issuance of the statement of the case in January 2007. 

The RO did notify the Veteran that the correspondence would be accepted as an application to reopen the claims of service connection for right and left knee disabilities.  As the RO has not taken any action to indicate to the Veteran that the claims remained on appeal, the requirement that there be a substantive appeal had not been waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

As the Veteran filed a notice of disagreement, but did not perfect an appeal of the adverse determination of January 2004, that determination became final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Current Application

Under 38 U.S.C.A. §7105(c) and 38 C.F.R. § 3.104, a rating decision that is not appealed becomes final and may not be reopened unless new and material evidence is presented.  Although the prior rating decision of January 2004 by the RO became final, it may nevertheless be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.

Regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of a claim in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's current application to reopen the claims of service connection was received in July 2007.

As the claims to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis or bases for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim, that is, evidence of a knee injury in service or evidence linking the post-service knee disabilities to an injury, disease, or event in service.

Additional Evidence and Analysis

The additional relevant evidence presented since the rating decision in January 2004 consists of the following:

Exhibit 1 consists of a copy of the rating decision by the RO in December 1999.  A copy of rating decision is not evidence, that is, the rating decision is not evidence that proves or disproves a material fact of the case, it merely recites the evidence previously considered.  As the exhibit is not evidence, it therefore cannot be new and material evidence under 38 C.F.R. § 3.156(a).

Exhibit 2 consists of VA records from April 2007 to May 2008 that show the Veteran was followed for bilateral knee pain.  Exhibit 3 consists of a report of electrodiagnostic testing of the nerves of the lower extremities, which showed compression of the right peroneal and bilateral tibial nerves.  Exhibit 2 and Exhibit 3, to the extent Exhibit 3 relates to a bilateral knee disability, the evidence is cumulative of evidence previously considered by the RO in the rating decisions in December 1999 and in January 2004, that is, evidence, which supports a fact previously established and considered, namely, that a bilateral knee disability, including pain, was first documented after service, as evidenced by VA records that first document knee symptoms in February 1996 when the Veteran complained of left knee pain; in April 1996, the Veteran complained of intermittent left knee pain for several years, and the assessment was degenerative joint disease; in July 1997 the Veteran complained of chronic bilateral knee pain; in September 1998, the Veteran gave a greater than 10 year history of bilateral knee pain; on VA examination in June 1999, the Veteran complained of pain in each knee since 1972, when he fell down and bruised his knees; in October 1999, the Veteran had arthroscopic surgery of the right knee; in July 2002, the Veteran had arthroscopic surgery of the left knee; and VA records from 2005 to 2006 show that the Veteran was followed for complaints on painful knees.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  

Exhibit 4 consists of a statement, received in May 2008, of Dr. C.S.O. that the Veteran gave a history of trauma to his knees in 1972 and the diagnosis was posttraumatic osteoarthritis of the knees.  



This evidence is cumulative of evidence previously considered by the RO in the rating decisions in December 1999 and in January 2004, that is, evidence, which supports a fact previously considered and rejected by the RO, namely, on VA examination in June 1999, the Veteran complained of pain in each knee since 1972, when he fell down and bruised his knees, and the diagnosis was degenerative joint disease of each knee with evidence of old injury; in February 2000, M. A., MD, reported that in 1972 the Veteran injured his knees in a fall and that the Veteran's current knee problems were the result of trauma and aging; in September 2002, according to the Veteran, A. J. D., MD, stated that in 1972 the Veteran, while wearing field gear, fell while carrying another soldier and hurt his knees; and in December 2002, referring to history provided by A. J. D., MD, A. M. L., MD, stated that since 1972 the Veteran has had bilateral knee pain since the Veteran fell while carrying a full military load and hit his back on his field pack.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

Exhibit 5 consists of the Veteran's statements in July 2007 and in June 2009 that he hurt his knees in a fall in service.  To the extent the Veteran has made similar declarations the statements as evidence is cumulative of evidence previously considered and rejected by the RO in the rating decisions in December 1999 and in January 2004, namely, on VA examination in June 1999, the Veteran complained of pain in each knee since 1972, when he fell down and bruised his knees, and the knees were cleansed and dressed; in September 2002, according to the Veteran, in 1972 while wearing field gear, he fell while carrying another soldier and hurt knees; and in December 2004, the Veteran stated that in service he actually fell forward on his knees and then he rolled onto his back.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).







To the extent the Veteran's statements are offered as proof of a knee injury in service, as a lay person, the Veteran is competent to state that he fell on his knees, which presumably is within the realm of his personal knowledge.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

And the Veteran's statements are admissible and are to be considered as competent evidence of a knee injury in service. Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).

As the Veteran is competent to describe that he fell in service, the evidentiary assertion is presumed true or credible for the limited purpose of determining whether the evidence is new and material as the assertion is not beyond the Veteran's competency. 

As the additional evidence pertains to a knee injury in service, the evidence relates to an unestablished fact necessary to substantiate the claim, the absence of such evidence was one basis for the prior denial of the claims, which raises a reasonable possibility of substantiating the claims and the claims of service connection for right and left knee disabilities are reopened.








ORDER

As new and material evidence has been presented, the claim of service connection for a right knee disability is reopened, and to this extent only appeal is granted. 

As new and material evidence has been presented, the claim of service connection for a left knee disability is reopened, and to this extent only the appeal is granted. 


REMAND 

Although the Board has reopened the claims of service connection as the RO has not considered the claims on the merits in the first instance, further procedural and evidentiary development is need before the Board can decide the claims on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine:

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current right knee and left disabilities, including arthritis, are consistent with the Veteran's fall on his knees in basic training in 1972, which is not documented in the service treatment records, but the Veteran is competent to describe such an injury. 




The VA examiner is asked to comment on whether there is sufficient factual evidence to support a conclusion that the current right and left knee disabilities are related to an injury as described by the Veteran, when the first post-service complaint was documented in 1996, almost twenty years after service.  

b).  If the current right and left knee disabilities are not related to an injury in 1972, the VA examiner is asked:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current right knee and left disabilities, including arthritis, were caused by or aggravated by the service-connected disc disease of the lumbosacral spine with right and left radiculopathy or the service-connected right and left hallux valgus. 

In this context, the term "aggravation" means a permanent increase in the right and left knee disabilities, that is, an irreversible worsening beyond the natural clinical course and character of the conditions as contrasted to a temporary worsening of symptoms.










If however after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation or aggravation cannot be determined because there are several potential factors to consider, when either the injury in service or the service-connected disabilities are not more likely than any other factor to have caused or aggravated the Veteran's current right and left knee disabilities and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

2.  After the requested development has been completed, adjudicate the claims of service connection for right and left knee disabilities to include secondary service connection.  If any benefit sought on appeal is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


